Title: To George Washington from Thomas Sandwich, 25 October 1793
From: Sandwich, Thomas
To: Washington, George


          
            Sir
            Fruit Hill Columbia County Georgia 25th Oct. 1793
          
          I had the honor of addressing you the 18th instant from Wrightsboro’ being then on a
            journey but least any accident shod happen to that Letter—I beg to repeat my observes
            that fumigating with Tobacco will stay the effects of the present
            dreadful disorder—This was done during the plague of London & the Tobacconists shops
            were all exempt.
          The steam from Vinegar with rue steeped in it is used whereever the Goal distemper is
            suspected to raje. I have the honor to subscribe sr. Your very Obdt Servt
          
            
                
                T
              . Sandwich
          
        